Exhibit 10.2


CENTENNIAL RESOURCE DEVELOPMENT, INC.


NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM


Each member of the board of directors (the “Board”) of Centennial Resource
Development, Inc. (the “Company”) who is not an employee of the Company or any
parent or subsidiary of the Company and is not affiliated with Riverstone
Investment Group LLC or NGP Energy Capital Management, L.L.C. (each, a
“Non-Employee Director”) will receive the compensation in this Non-Employee
Director Compensation Program (this “Program”) for service as a Non-Employee
Director. The compensation described in this Program will be paid or be made, as
applicable, automatically and without further action of the Board to each
Non-Employee Director who is entitled to receive the compensation, unless the
Non-Employee Director declines receipt of the compensation by written notice to
the Company. The terms and conditions of this Program will supersede any prior
cash or equity compensation arrangements for service as a member of the Board
between the Company and any of its Non-Employee Directors. This Program will
remain in effect until it is revised or rescinded by further action of the
Board. This Program may be amended, modified or terminated by the Board at any
time in its sole discretion. No Non-Employee Director will have any rights under
this Program. This Program will become effective on December 31, 2017 (the
“Effective Date”).
I.    Cash Compensation
A.    Annual Retainers. Each Non-Employee Director will receive an annual
retainer of $87,500 (the “Annual Retainer”).
B.    Payment of Retainers. Annual Retainers will be earned on a quarterly basis
based on a calendar quarter and paid in cash by the Company in arrears not later
than the fifteenth day following the end of each calendar quarter. If a
Non-Employee Director does not serve as a Non-Employee Director for an entire
calendar quarter, the Non-Employee Director’s Annual Retainer will be prorated
for the portion of the calendar quarter actually served as a Non-Employee
Director.


II.    Equity Compensation
Non-Employee Directors will be granted the awards of Restricted Stock (as
defined in the Company’s 2016 Long Term Incentive Plan or any other applicable
Company equity incentive plan then-maintained by the Company (the “Equity
Plan”)) described below (each, a “Restricted Stock Award”). The Restricted Stock
Awards will be granted under and subject to the terms of the Plan and award
agreements in substantially the form approved by the Board. All applicable terms
of the Equity Plan apply to this Program as if fully set forth herein, and all
Restricted Stock Awards under this Program are subject in all respects to the
terms of the Equity Plan and the applicable award agreement.
A.    Restricted Stock Awards. A Non-Employee Director who is serving as a
Non-Employee Director as of the Effective Date or any subsequent anniversary of
the Effective Date (in any case, a “Grant Date”) will be automatically granted
on each Grant Date a number of shares of Restricted Stock equal to the quotient
obtained by dividing (i) $162,500 by (ii) the average daily closing price of one
share of the Company’s Common Stock on the NASDAQ Capital Market over the five
consecutive trading days ending on the day before the applicable Grant Date.
B.    Termination of Employment of Employee Directors. Members of the Board who
are employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their employment with the Company and any parent or
subsidiary of the Company and remain on the Board will, to the extent that they
are otherwise eligible, be eligible to receive, Restricted Stock Awards under
this Policy





--------------------------------------------------------------------------------

Exhibit 10.2


on Grant Dates occurring after their termination of employment with the Company
and any parent or subsidiary of the Company.


C.    Vesting. Each Restricted Stock Award shall vest in a single installment on
the first anniversary of the Grant Date, subject to the Non-Employee Director
continuing in service as a Non-Employee Director through the vesting date.
Unless the Board otherwise determines, any Restricted Stock Award that is
unvested at the time of a Non-Employee Director’s termination of service on the
Board as a Non-Employee Director will be immediately forfeited upon such
termination of service and will not thereafter become vested.
III.    Compensation Limits
Notwithstanding anything to the contrary in this Program, all compensation
payable under this Program will be subject to any limits on the maximum amount
of Non-Employee Director compensation set forth in the Equity Plan, as in effect
from time to time.
* * * * *





